14-1642
    In re: Soundview Elite Ltd. (Fletcher v. Harrington)


                             UNITED STATES COURT OF APPEALS
                                 FOR THE SECOND CIRCUIT

                                            SUMMARY ORDER
RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY
ORDER FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF
APPELLATE PROCEDURE 32.1 AND THIS COURT=S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER
IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN
ELECTRONIC DATABASE (WITH THE NOTATION ASUMMARY ORDER@). A PARTY CITING TO A SUMMARY
ORDER MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

                  At a stated term of the United States Court of Appeals for the Second Circuit,
    held at the Thurgood Marshall United States Courthouse, 40 Foley Square, in the City of
    New York, on the 13th day of March, two thousand fifteen.

    PRESENT:
                ROSEMARY S. POOLER,
                ROBERT D. SACK,
                CHRISTOPHER F. DRONEY,
                            Circuit Judges.
    _____________________________________

    In re: Soundview Elite Ltd.,

                      Debtor,
    _____________________________________

    Alphonse Fletcher, Jr., George E. Ladner,

                                  Appellants,
                        v.                                                                      14-1642

    William K. Harrington, Peter Anderson, as
    the Joint Official Liquidators of the
    Limited Debtors, Matthew Wright, as the
    Joint Official Liquidators of the Limited
    Debtors, Pasig Ltd.,

                      Appellees.
    _____________________________________

    FOR APPELLANT FLETCHER:                                Alphonse Fletcher, Jr., pro se, San Francisco, CA.
FOR APPELLANT LADNER:                         George Evan Ladner, Director, pro se, Davidson,
                                              NC.

FOR APPELLEE HARRINGTON:                      Ramona D. Elliott, Deputy Director/General
                                              Counsel, P. Matthew Sutko, Associate General
                                              Counsel, Noah M. Schottenstein, Trial Attorney,
                                              Department of Justice, Executive Office for United
                                              States Trustees, Washington, DC, William K.
                                              Harrington, United States Trustee for Region 2,
                                              Linda A. Riffkin, Assistant United States Trustee,
                                              Richard Morrissey and Andrew Velez-Rivera, Trial
                                              Attorneys, Department of Justice, Office of the
                                              United States Trustee, New York, NY.

FOR APPELLEES ANDERSON
AND WRIGHT:                                   Gary S. Lee, Esq., Morrison & Foerster LLP, New
                                              York, NY.

FOR APPELLEE PASIG:                           No appearance.

       Appeal from a judgment of the United States District Court for the Southern District of

New York (Oetken, J.).

       UPON DUE CONSIDERATION, IT IS HEREBY ORDERED, ADJUDGED, AND

DECREED that the judgment of the district court is AFFIRMED.

       Appellants Alphonse Fletcher, Jr., and George E. Ladner, pro se, appeal from the district

court’s judgment dismissing as untimely their appeal from an order of the United States

Bankruptcy Court for the Southern District of New York. We assume the parties’ familiarity with

the underlying facts, the procedural history of the case, and the issues on appeal.

       “When reviewing a district court’s determination of its subject matter jurisdiction, we

review factual findings for clear error and legal conclusions de novo.” McCarthy v. Navistar Fin.

Corp. (In re Vogel Van & Storage, Inc.), 59 F.3d 9, 11 (2d Cir. 1995). An appeal to the district

court from an order of the bankruptcy court must be made within fourteen days. 28 U.S.C.

§ 158(c)(2); Fed. R. Bankr. P. 8002(a)(1). The time for electronic filing ends at midnight in the
court’s time zone. Fed. R. Bankr. P. 9006(a)(4)(A). The time limitations in Rule 8002(a) are

jurisdictional and mandatory. Tze Wung Consultants, Ltd. v. Bank of Baroda (In re Indu Craft,

Inc.), 749 F.3d 107, 115 (2d Cir. 2014).

       Even if we considered all of appellants’ arguments, and even if we generously construed

appellants’ email as a motion for an extension, the appeal from the Bankruptcy Court was properly

dismissed for lack of jurisdiction because appellants did not show excusable neglect. Appellants’

failure to follow a clear filing deadline as a result of unfamiliarity with federal procedure does not

constitute excusable neglect. See United States v. Hooper, 43 F.3d 26, 29 (2d Cir. 1994).

Appellants also argue that opposing counsel did not act in good faith, but opposing counsel had no

obligation to inform appellants of the deadline for a request for an extension during the parties’

February 25, 2014 hearing before the Bankruptcy Court.

       We have considered appellants’ remaining arguments and find them to be without merit.

Accordingly, we AFFIRM the judgment of the district court.

                                               FOR THE COURT:
                                               Catherine O=Hagan Wolfe, Clerk




                                                  3